Citation Nr: 1228451	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2009, the Board denied the Veteran's claim for entitlement to service connection for obstructive sleep apnea.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion filed by counsel for the Veteran and the VA Secretary.  In October 2010, the Board remanded the case for further development.  The case has now been returned to the Board for further appellate action.

As will be explained below, the Board finds that further development is required prior to the adjudication of the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran acknowledges that his obstructive sleep apnea (OSA) existed prior to service, but contends that his OSA permanently increased in severity during his active duty service. 

Specifically, he has reported that he was first tested for and diagnosed with OSA in 1995 or 1996 in Alabama, prior to his entry into military service, and that he was placed on a CPAP unit at 3 centimeters (cm) of water per nasal prong at that time.  He also reported that although he continued to see a sleep specialist after his initial diagnosis in 1995 or 1996, prior to his entry into military service in 2003, he was not using the CPAP regularly.  The Veteran reported that when he was activated in support of Iraqi Freedom from May 2003 to March 2004, he worked in rotating shifts, including nights, and experienced sleep disruption at that time, which continued after service, in addition to daytime fatigue.  More importantly, he reported that, since late 2003, he had used the CPAP nightly, and his CPAP setting was increased to 5.5 cm of water per nasal prong.  The Veteran also reported a history of sleep disturbance with mental health conditions and chronic obstructive pulmonary disorder.  See September 2008 and January 2011 VA examination reports, and October 2003 Medical Evaluation Board report.

Private treatment records show documentation of OSA as early as 1995.  Treatment records from June 1997 show that the Veteran was using the CPAP machine, which he really disliked.  Treatment records from May 2002 show that the Veteran was not using the CPAP machine and was experiencing increased symptoms.  His physician indicated that the Veteran needed to go back to using the CPAP machine.  June 2002 records indicate that the Veteran had an excellent response to 5 cm of nasal CPAP.

During a Medical Examination Board review in October 2003, the Veteran reported that he was initially diagnosed with OSA in 1997, at which time he was started on the CPAP machine, which he used nightly from 1997 to April 2003.  He was diagnosed with corrected obstructive sleep apnea, and the examiner noted that he was stable on CPAP 5 cm nightly.

February 2004 treatment records from S.H., MD show that the Veteran reported a gradual worsening of his sleep apnea.  The Veteran did not indicate at that time what he thought was causing the increase in his sleep apnea.  

A sleep study in 2007 showed that CPAP pressure was increased to 7 cm.  Additional evidence showed the Veteran began oxygen supplementation in 2009; however, this was due to other medical conditions.

The pertinent regulations state that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In January 2005, the Veteran was afforded a VA examination in response to his claim.  Based on the results from a sleep study, the examiner diagnosed OSA, with good response to CPAP machine with a nasal mask.  The examiner did not provide an etiological opinion, and did not state whether the Veteran's OSA was aggravated by his active service. 

In accordance with the Board's January 2008 remand, the Veteran was afforded another VA examination in September 2008.  The examiner opined that the Veteran's OSA pre-existed his active duty service from May 2003 to March 2004, and that it was not at least as likely as not that the Veteran's OSA was aggravated/increased in severity during his active duty service.  

However, the Board notes that the "at least as likely as not" language addresses only the preponderance of the evidence standard rather than the clear and unmistakable evidentiary standard needed to rebut the presumption of soundness.  Accordingly, in October 2010, the Board remanded the claim to obtain a new VA examination with a medical opinion based upon the proper legal standard.  

The Board directed that on remand, an examiner was to provide a medical opinion addressing whether there is clear and unmistakable evidence (i.e., evidence that is undebatable) that the Veteran's OSA pre-existed his entrance into active duty service in May 2003; and, if so, whether the evidence clearly and unmistakably shows that his OSA did not undergo a chronic increase in severity beyond the natural progression of the disease during the period from May 2003 to March 2004.  

In accordance with the Board's October 2010 remand, the Veteran was afforded another VA examination in January 2011.  The examiner diagnosed chronic obstructive sleep apnea, progressive but stable.  She opined that the Veteran's OSA pre-existed his entry into active duty service in May 2003.  Her rationale was that a review of the claims filed confirmed a diagnosis of OSA prior to military service in 2003, and the Veteran confirmed the onset of symptoms with a diagnosis on sleep study in 1997.  She opined further that the Veteran's OSA was less likely than not aggravated during his active military service.  Her rationale was that a review of the claims file confirmed Medical Examination Board findings of stable OSA in October 2003, treating with CPAP at 5 cm pressure.  She also noted that the Veteran had several sleep studies from 2003 to 2007, when CPAP pressure was increased to 7 cm pressure via nasal cannula.  Therefore, she concluded that up until 2007, the Veteran was stable enough to remain on 5 cm pressure, and the increase to 7 cm pressure correlated with advancing stages of other medical conditions, which now required oxygen supplementation at home.

In January 2012, the RO requested that the Veteran's file be sent back to the January 2011 VA examiner so that the examiner could (1) indicate whether her opinion had changed after reviewing the new private treatment records, and if so, how; and (2) indicate whether it was undebatable that the Veteran's sleep apnea did not become worse in service than it otherwise would have without service, or in other words, whether the medical evidence clearly and unmistakably showed that the condition would have increased to the same degree without service, and if so, what was the evidence and why did it show that.  

In response to the RO's January 2012 request, the Veteran's claims file was forwarded to a different examiner who submitted an addendum in February 2012, in which she opined that it was "undebatable that the Veteran's sleep apnea did not worsen as a result of his military service."  Her rationale was that there were no documented injuries or conditions that would warrant the condition to worsen, and there was no evidence that the condition had worsened.  She concluded, therefore, that it was "unmistakable that the condition would have progressed via its natural progression."  

The Board finds that this opinion is confusing and contradictory.  In this regard, first the examiner states that there is no evidence that the Veteran's condition has worsened, but then she contradicts herself by concluding that the condition had progressed via a "natural progression."  Thus, it is unclear whether the examiner is referring to progression in service or post-service.  Furthermore, the Board finds that the examiner's opinion is not specific enough as it fails to point to any evidence of record to support her opinion.  In addition, the medical opinion fails to address the Veteran's contentions as to why his OSA was aggravated during his active duty.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner should provide a more detailed rationale that addresses the Veteran's contentions noted above that his OSA was aggravated in service, and point to the evidence of record that supports his/her conclusions.

The Board finds further that the January 2011 examiner and the February 2012 examiner both failed to provide a medical opinion based upon the proper legal standard, as requested in the October 2010 remand.  Specifically, they failed to opine as to whether the evidence clearly and unmistakably showed that the Veteran's OSA did not undergo a chronic increase in severity beyond the natural progression of the disease during the period from May 2003 to March 2004.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The Veteran's claims file must be reviewed by the examiner prior to the examination, and said review shall be noted in the examination report.  

The examiner should be advised that the Veteran's sleep apnea is found by clear and unmistakable evidence (i.e., the pre-May 2003 medical evidence received in March 2011) to have pre-existed his entry into active duty in May 2003.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether the evidence clearly and unmistakably shows that the Veteran's OSA did not undergo a chronic increase in severity during the period of active duty from May 2003 to March 2004.  In other words, the examiner should determine whether there is clear and unmistakable evidence demonstrating that the Veteran's OSA was not aggravated during his active military service.  

Detailed reasons for the examiner's conclusions should be set forth, to include a discussion of the Veteran's contentions as to aggravation and the evidence of record that supports the opinion rendered.  Specifically, the examiner should take into account and comment on the relevant evidence relating to the CPAP unit water levels per nasal prong prior to, during and after service, to include the newly submitted private treatment records dated from 1997-2005 received in March 2011.

2.  After the requested report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner. 

3.  After undertaking any other development deemed appropriate, readjudicate the Veteran's claim for service connection for OSA.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

